Citation Nr: 1624240	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO, in relevant part, denied the Veteran's service-connection claim for a TBI.  The Veteran disagreed and perfected an appeal.

The Board observes that additional evidence has been associated with the Veteran's claims folder since the RO issued a statement of the case (SOC) in December 2012.  In May 2016, the Veteran's representative submitted a waiver of agency of jurisdiction (AOJ) of the evidence added to the Veteran's claims folder.  


FINDING OF FACT

The evidence of record does not establish a current diagnosis of TBI or residuals of TBI.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied with a January 2011 letter from the RO to the Veteran.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the RO obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  The evidence of record demonstrates that the Veteran may have received treatment from various hospitals in California and Louisiana during his period of active service.  See Statements in Support of Claim dated May 14, 2007 and May 9, 2012.  The RO has attempted to obtain such treatment records.  See Deferred Rating Decision dated July 25, 2012.  However, the requested records are unavailable.  See Memorandum dated December 18, 2012.  

The Veteran was also afforded a hearing before a Veterans Law Judge in November 2014.  However, there was an audio malfunction in the Digital Audio Recording System.  As such, the appeal was remanded in February 2015 to afford the Veteran another Board hearing via video conference.  See Board Remand dated February 4, 2015.  A hearing was scheduled in for Monday, April 13, 2015 at the Regional Office.  However, the Veteran did not appear for the hearing.  As such, the Board finds that the RO substantially complied with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders). 
The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence. Given the above, no further action related to the duties to notify and assist is required in this case

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The Veteran avers that he suffered a TBI as a result of an accident during training while in service.  Specifically, the Veteran contends that in 1987, while training at Fort Irwin in California, a Hoffman gun was discharged approximately eight inches from his face, which caused him to fall off a military tank and hit his head on the ground.  He states that the explosion rendered him unconscious, and he was airlifted to a nearby field hospital with several injuries, including burns to the face.  See Statements in Support of Claim dated May 14, 2007, November 22, 2010, and May 9, 2012.  

The Veteran's service treatment records do not show any treatment for a head injury or TBI in service.  

Post-service treatment records mainly consist of mental health treatment notes.  There is no evidence of treatment of residuals of an in-service TBI.  Notably, the Veteran was treated for two post-service head injuries; however, no treating physician has linked those symptoms, or any of the Veteran's symptoms, to his claimed in-service TBI.  See VA Treatment Records dated December 3, 2008 and January 20, 2009.  

The Veteran was afforded a VA examination in January 2011.  At that time, the Veteran reported being injured during a training exercise, which resulted in loss of consciousness and facial burns.  Upon examination, the examiner noted that there was no dizziness, weakness, paralysis, malaise, or mobility or balance problems.  As for symptoms that were present, the Veteran reported that he had headaches that started years ago, but not right after the in-service TBI.  He indicated that his headaches happened every other day, lasting for four hours, and manifested in pain, nausea, sensitivity to light and sound; he treated his symptoms with ibuprofen.  The Veteran also reported fatigue, memory impairment, and bladder problems.  

Upon examination, the examiner noted that the Veteran's muscle movement, orientation, motor activity, visual spatial orientation, consciousness, and communication were all normal.  The examiner also noted that while the Veteran described significant memory problems, the screening did not support such a contention.  Also present were moderately impaired judgment and occasionally inappropriate social interaction.  Ultimately, the examiner concluded that he could not opine as to whether the Veteran had a TBI in service without resorting to mere speculation.  However, the examiner did opine that the Veteran's current chronic headaches, difficulty sleeping, fatigue, memory problems, herniated disc, urinary incontinence, and paresthesias were all less likely than not related to service, specifically any TBI the Veteran may have suffered, because of the recent onset dates of such diagnoses.  See VA examinations dated January 10, 2011.  

In February 2015, the Veteran was afforded a VA mental disorder examination.  Significantly, the examiner noted that the Veteran did not have a diagnosed traumatic brain injury.  

Upon careful review of the evidence of record, the Board finds that no chronic TBI or TBI residuals were ever diagnosed during service or anytime thereafter.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The only evidence in support of the Veteran's claim is his own contention that he has a TBI based on unconsciousness after his in-service injury.  See Statements in Support of Claim dated May 14, 2007, November 22, 2010, and May 9, 2012.  The Board notes that under certain circumstances lay statements may serves to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Here, the Veteran is competent to describe his in-service injury - specifically, that he was knocked unconscious during a training exercise, and to this extent, his assertion is entitled to some probative weight.  However, to the extent the Veteran contends that he currently has a traumatic brain disorder based on an in-service injury, the Board finds that such an opinion, rendering a diagnosis of a traumatic brain injury, requires specialized training for a determination as to diagnosis and causation.  There is no competent evidence showing that the Veteran is medically trained to render a medical diagnosis in a complicated matter such as the diagnosis of residuals of a traumatic brain injury.  

In contrast, the medical evidence of record attributes the Veteran's various symptoms to certain diagnoses.  In particular, the Veteran's difficulty sleeping, fatigue, mild memory loss, impaired judgment, difficulty concentrating, and difficulty understanding complex commands have all been attributed to his service-connected acquired psychiatric disorder.  See VA Examination dated February 19, 2015.  In addition, the January 2011 VA examiner indicated that the Veteran's headaches, difficulty sleeping, fatigue, memory problems, herniated disc, urinary incontinence and left arm paresthesias were less likely than not related to any potential in-service injury because of the delayed onset.  See VA Examination dated January 2011.  In sum, a great weight of the evidence of record does not show a current TBI or TBI residuals as contemplated by the regulations. 

Given the above, the weight of the evidence is against a finding that the Veteran currently has a traumatic brain injury or residuals thereof, and thus service connection may not be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for TBI is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


